EXHIBIT 3.1 Certificate of Formation For-Profit Corporation Article 1 – Entity Name and Type The filing entity being formed is a for-profit corporation. The name of the entity is: Texas Republic Capital Corporation Article 2 – Registered Agent and Registered Office The initial registered agent is an organization by the name of: Mayfield Document Services LLC The business address of the registered agent and the registered office address is: 16242 Salmon Lane, Spring, TX 77379 The consent of the registered agent is maintained by the entity. Article 3 – Directors The number of directors constituting the initial board of directors and the names and addresses of the person or persons who are to serve as directors until the first annual meeting of shareholders or until their successors are elected and qualified are set forth below: Gregg Zahn 7633 East 63rd Place, Suite 230, Tulsa, OK 74133 Timothy Miller 7633 East 63rd Place, Suite 230, Tulsa, OK 74133 Article 4 – Authorized Shares The total number of shares the corporation is authorized to issue and the par value of each such share is set forth below. Number of Shares Par Value has a par value of $0.01 Article 5 – Purpose The purpose for which the corporation is organized is for the transaction of any and all lawful business for which corporations may be organized under the Texas Business Organization Code. Effectiveness of Filing This document becomes effective when the document is filed by the secretary of state. Organizer The name of and address of the organizer is set forth below. Anna Manukyan5668 E. 61st Street, Comerce, CA 9040 Execution The undersigned affirms that the person designated as registered agent has consented to the appointment. The undersigned signs this document subject to the penalties imposed by law for the submission of a materially false or fraudulent instrument and certifies under penalty of perjury that the undersigned is authorized under the provisions of law governing the entity to execute the filing instrument. /s/ Anna Manukyan Signature of organizer
